Citation Nr: 0508431	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-24 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of zero percent 
for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO denied an increased 
(compensable) rating for the veteran's bilateral hearing 
loss.  The veteran perfected an appeal of this decision.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected bilateral hearing loss is 
manifested, at worst, by Level V hearing impairment in the 
right ear and Level I hearing impairment in the left ear.

CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.85, Diagnostic 
Code 6100, 4.86 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in a letter dated August 2002, prior to the 
decision on appeal, VA specifically notified the veteran of 
the evidence needed to substantiate his claim.  The RO also 
provided notice to the veteran regarding what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any further evidence that pertains to the 
claim.  Shortly thereafter, the veteran advised VA that he 
had no further evidence to submit.

In addition, in its April 2003 statement of the case, the RO 
explained the basis for the denial of a compensable rating 
for the veteran's bilateral hearing loss and outlined the 
applicable criteria for an increased rating.  The Board 
finds, therefore, that VA has fulfilled its obligation to 
inform him of the evidence needed to substantiate his claim.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.   

Here, the evidence associated with the veteran's claims file 
includes his service medical records, post service medical 
records, and a VA examination report.  The veteran has not 
alluded to the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368; 38 C.F.R. §3.159(c).  

Factual Background

An April 1971 rating decision established service-connected 
for bilateral hearing loss, and assigned a noncompensable 
rating.  

Associated with the veteran's claims file are VA medical 
records dating from October 1998 to July 2002, which reveal 
the veteran complaining of hearing loss in the right ear.  
The veteran was diagnosed with hearing loss on the right side 
in June 2000 and January 2001.  

On a VA outpatient treatment record in July 2002, the veteran 
indicated that he noticed a decrease in hearing since 
Vietnam.  He reported that in 1969 he lost his hearing for 
several months following an explosion that went off next to 
his right ear.  Audiological examination results indicated 
that he had moderate to severe sensoneural hearing loss in 
the right ear and mild to moderate sensoneural hearing loss 
in the left ear.  The veteran's word recognition was 96 
percent in the right ear and 92 percent in the left ear.  

A VA medical examination was conducted in September 2002, 
during which the veteran complained of hearing loss in the 
right ear.  He reported having the greatest difficult in 
hearing soft speech, particularly when there was background 
noise present.  He reported being exposed to excessive noise 
while in service, including gunfire and artillery fire.  

On the authorized audiological evaluation in September 2002 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
65
70
65
64
LEFT
35
30
40
40
36

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 96 in the left ear.  The 
examiner noted that the veteran suffered from moderately-
severe to profound sensorineural hearing loss from 250 to 
8000 hertz in the right ear.  He also indicated that the 
veteran suffered from mild to moderate sensorineural hearing 
loss from 250 to 8000 hertz in the left ear.  The examiner 
further noted that the right ear test results on this date 
were inconsistent with a routine audiogram from June 2002.  
Test results from June 2002 were significantly better for 
both pure tones and word recognition scores in the right ear.  
The left ear was stable from June 2002 to September 2002.  
The examiner stated that it was highly unlikely that hearing 
would decrease by such a large amount in less than 90 days.    

Relevant Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

Ratings of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
rating schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. 
§ 4.85(h), Table VI (2003).  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA (in exceptional cases as 
described in 38 C.F.R. § 4.86) and Table VII as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  In order to 
establish entitlement to a compensable rating for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Level 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Further, when the average pure tone 
threshold is 30 decibels at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz, the rating specialist will determine the 
Level designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Level.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Analysis

The examiner from the September 2002 audiological evaluation 
noted that the veteran's audiological findings were of 
questionable validity for the right ear because they were 
much worse than findings only 90 days before.  She opined 
that it was unlikely that the veteran's right ear hearing 
would have decreased so significantly in such a short time 
frame.  Thus, the examiner finds the results unreliable 
because they show a greater degree of impairment than they 
should.  

Although the audiometric results may represent a greater 
level of impairment than the veteran actually suffers from, 
the Board finds that a new examination is not necessary in 
the instant case.  In this case, the September 2002 
audiological findings result in the assignment of a 
noncompensable rating.  

Specifically, applying the examination findings for the left 
ear to Table VI yields a numeric designation of I.  With 
regard to the right ear, the Board notes that the examination 
results represent an exceptional pattern of hearing loss 
under 38 C.F.R. § 4.86 because all of the pure tone 
thresholds at 1000 through 4000 hertz are 55 decibels or 
greater.  Thus, applying the findings in the right ear to 
Table VI and Table VIA results in numeric designations of IV 
under Table VI, or V under Table VIA.  38 C.F.R. § 4.86.  

Application of the numeric designations of V and I to Table 
VII results in a zero percent disability rating.  38 C.F.R. § 
4.85, Diagnostic Code 6100 (2003).  

Even though the September 2002 examination findings show an 
inconsistently higher level of hearing loss, those elevated 
findings still do not result in a compensable level of 
hearing loss.  Therefore, the Board concludes that a higher 
evaluation for the veteran's bilateral hearing loss 
disability is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.



	                  
_________________________________________________
	KATHY A. BANFIELD 
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


